Citation Nr: 1040438	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  98-14 292	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for  acne.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to January 1997.

This appeal to the Board of Veterans Appeals (Board) arises from 
a March 1998 rating action that denied service connection for 
acne and bilateral ankle disabilities.

In April 2001, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law Judge 
in Washington, D.C.

By decisions of June 2001, September 2003, August 2006, and 
August 2009, the Board remanded the issues on appeal to the RO 
for further development of the evidence and for due process 
development. 

By rating action of April 2009, the RO granted service connection 
for dry eye syndrome and assigned an initial noncompensable 
rating therefor.  A Notice of Disagreement with the initial 
noncompensable rating was received in June 2009, and a Statement 
of the Case (SOC) was issued in March 2010, but the Veteran did 
not file a Substantive Appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The sole competent and persuasive medical evidence 
establishes that the veteran's pre-existing left ankle fracture 
residuals underwent no permanent increase in severity during or 
as a result of military service, and that left ankle degenerative 
osteoarthritis was first manifested many years post service and 
is unrelated to service or any incident thereof.

3.  According to competent medical opinions, the Veteran does not 
currently have a right ankle disability.

4.  According to competent medical opinions, the Veteran does not 
currently have acne.


CONCLUSIONS OF LAW

1.  Left ankle fracture residuals existed prior to service, and 
were not aggravated thereby, and the criteria for service 
connection for left ankle degenerative osteoarthritis are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2010).  

2.  The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

3.  The criteria for service connection for acne are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, 
upon the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim, as well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.

August 2001, July 2002, and May 2004 post-rating RO letters 
informed the Veteran of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection.  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the Veteran 
has received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA would 
make reasonable efforts to help the Veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  Those 
letters further specified what evidence the VA was responsible 
for obtaining, to include Federal records, and the type of 
evidence that the VA would make reasonable efforts to get.  The 
Board thus finds that those letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and what 
evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the service connection matters now before the Board, documents 
meeting the VCAA's notice requirements were not, nor could they 
have been furnished to the Veteran prior to the March 1998 rating 
action on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that the delay in issuing the 
full 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of the 
adjudications, in that his service connection claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  As indicated above, 
the Veteran has been notified of what was needed to substantiate 
his claims, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result of 
RO development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the 2001, 2002, and 2004 RO notice letters, the RO 
gave the Veteran further opportunities to furnish information 
and/or evidence pertinent to the service connection claims before 
it readjudicated them on the basis of all the evidence of record 
in January and April 2003, March 2006, May 2009, and March 2010 
(as reflected in the Supplemental SOCs).    

More recently, in March 2006, during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all 5 elements of a service 
connection claim (veteran status, the existence of a disability, 
a connection between the veteran's service and that disability, 
the degree of disability, and the effective date pertaining 
thereto).  In this case, the veteran's status and the degree of 
disability are not at issue, and he was furnished notice 
pertaining to the effective date information in a March 2006 RO 
letter, thus meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claims under consideration has been accomplished.  The RO, on 
its own initiative and pursuant to the Board remands, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, to 
include obtaining all available service medical records, and 
post-service VA medical records up to 2009.  A transcript of the 
veteran's April 2001 Board hearing testimony has been associated 
with the claims folder and considered in adjudicating these 
claims.  The Veteran was afforded comprehensive VA examinations 
in April, September, and November 1997, August 2002, May 2007, 
September 2008, and November 2009.  

Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In May 
2006, the Veteran stated that he had no additional evidence or 
information to submit in connection with his claims.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In this regard, 
the Board has considered the representative's August 2010 
contention that the November 2009 VA examination was inadequate, 
in that a neuropsychiatric examination was not obtained, and the 
examiner failed to reference a July 1995 medical board report.  
Appellate review of the November 2009 VA examination report 
discloses that it contains the physician's notation that he 
reviewed the claims folder, a review of the service medical 
records including specific reference to a July 1995 medical board 
examination report, a review of the veteran's medical history, 
detailed clinical findings pertaining to both ankles and the skin 
on current examination, and medical opinions.  Under the 
circumstances, the Board is satisfied that the November 2009 
examination report is adequate to equitably adjudicate these 
claims, and that additional examinations are not necessary.        
  
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the service 
connection claims on appeal at this juncture, without directing 
or accomplishing any additional notification and/or development 
action.  

II.	Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after 31 December 1946 
and arthritis becomes manifest to a degree of 10% within 1 year 
from the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.   

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service, and was not aggravated by such service.  See 38 U.S.C.A. 
§ 1111.

In precedent opinion VAOPGCPREC 3-2003, the VA General Counsel 
(VAGC) discussed the requirements for rebutting the presumption 
of sound condition when entering military service under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The VAGC held that, to 
rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that it 
was not aggravated by service.  The veteran claimant is not 
required to show that the disease or injury increased in severity 
during service before the VA's duty under the second prong of 
this rebuttal standard attaches.  (The provisions of 38 C.F.R. 
§ 3.304 were later amended and are now consistent with 
38 U.S.C.A. § 1111.) 

The VAGC also held that the provisions of 38 C.F.R. § 3.306(b), 
providing that aggravation may not be conceded unless the pre-
existing condition increased in severity during service, are not 
inconsistent with 38 U.S.C.A. § 1111.  38 C.F.R. § 3.306(b) 
properly implements 38 U.S.C.A. § 1153, which provides that a 
pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires the VA to bear the burden of showing the 
absence of aggravation.  

A pre-existing injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and unmistakable 
evidence (obvious or manifest) that the increase in severity was 
due to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F. 3d 1089, 
1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury if 
the condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. App. 
292, 297 (1991).  Accordingly, a lasting worsening of the 
condition - i.e., a worsening that existed not only at the time 
of separation, but one that still exists currently - is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran contends that acne and bilateral ankle disabilities 
either had their onset in service or, if pre-existing service, 
were aggravated thereby.  He presented Board hearing testimony to 
that effect in April 2001.

The Board notes, for the record, that the Veteran is service 
connected for papular urticaria and folliculitis, and for 
demyelinating peripheral neuropathy.

In this case, the service medical records show that the veteran's 
feet and lower extremities were normal on March 1990 enlistment 
examination.

In May 1990, the Veteran was seen with complaints of bilateral 
ankle pain during his second week of basic training.  Examination 
showed tenderness and mild edema of the left ankle.  There were 
no findings pertaining to the right ankle, and right foot X-rays 
were within normal limits.  Left ankle X-rays revealed an old 
avulsion fracture versus accessory bone (os subfibulare) of the 
distal left fibula.  The assessment was overuse with left ankle 
strain versus old avulsion fracture versus accessory bone 
(ossicle) versus subfibulare of the distal left fibula.

Examination in mid-July 1991 showed papules on both arms.  The 
assessment was papular urticaria.

Late July 1991 left foot X-rays were negative for fracture, 
dislocation, or bony or soft tissue abnormality.

On July 1995 examination, the Veteran complained of painful 
joints including the ankles.  On examination, the feet and lower 
extremities were normal, and the skin was normal.

Post service, on April 1997 VA examination, the veteran's 
complaints included aching in multiple joints including the 
ankles; the physician noted that the veteran's joint symptoms had 
been attributed to neuropathy after extensive evaluation of his 
symptoms.  He also complained of a skin rash.  Current 
examination showed full, painless range of motion of the ankles.  
After examination, the assessments were demyelinating peripheral 
neuropathy of unknown etiology, resulting in muscle and joint 
aches; and a history of a skin rash, which was currently 
resolved, with no rash on current examination.

On September 1997 VA orthopedic examination, the Veteran gave a 
history of the onset of progressive bilateral ankle pain in 
military service that was aggravated by running.  Left ankle X-
rays revealed a bony fragment adjacent to the lateral malleolus 
which was consistent with a previous avulsion-type injury.  Right 
ankle X-rays revealed a smaller fragment adjacent to the distal 
portion of the lateral malleolus, also consistent with an old 
avulsion injury.  The impressions were radiographic evidence of 
old left ankle avulsion fracture with residual pain and limited 
range; and no evidence of acute or chronic right ankle disability 
on examination, with radiographic evidence of old avulsion injury 
that would account for the veteran's complaints of intermittent 
pain.     

On November 1997 VA dermatological examination, the Veteran gave 
a history of the onset of a rash in military service, as well as 
acne which had its onset in his teenage years and increased in 
severity in service.  Current examination showed severe cystic 
acne and no evidence of a pruritic rash.  The assessments were 
probable folliculitis, diagnosis unsure as the typical rash was 
not currently present; and cystic acne with scarring.

September 1998 VA outpatient examination showed a nonspecific 
erythema and a minimally morbilliform rash on the neck.  There 
were no skin rashes on January and July 2002 examinations.  On 
August 2002 VA dermatological examination, the Veteran gave a 
history of the onset of recurrent skin rashes in military service 
that always occurred in a patchy distribution.  Current 
examination showed a minimal papular rash on both shoulders, and 
cystic acne with scarring, especially on the face.  The 
impression was very mild papular urticaria.  May and July 2003 
and January and June 2004 VA outpatient examinations showed acne, 
and December 2004 examination showed minimal neck erythema.  

January 2004 right ankle X-rays revealed a large Achilles 
calcaneal spur with a diminutive plantar calcaneal spur.  No 
fracture or significant degenerative changes were noted in the 
tibiotalar joint.  Left ankle X-rays revealed a well-corticated 
ossified body distal to the left fibula, and degenerative changes 
distal to the medial malleolus.  There was a large Achilles 
calcaneal spur.  The impressions were evidence of remote left 
fibula trauma associated with degenerative change at the medial 
malleolus, and bilateral large Achilles calcaneal spurs.

Bilateral ankle pain was assessed on December 2005 VA outpatient 
examination.  Right ankle X-rays revealed a tiny plantar 
calcaneal spur and a rather large hypertrophic spur at the 
insertion of the Achilles tendon.  There was no evidence of  
acute fracture or dislocation.  Left ankle X-rays revealed a 
stable, old avulsion fracture of the lateral malleolus, and 
medial tibiotalar joint space narrowing due to osteophytes 
arising from the talus and the medial malleolus.  The impressions 
were stable, small plantar calcaneal spur, and large spur at the 
insertion of the right ankle Achilles tendon; and old left ankle 
avulsion fracture of the lateral malleolus, and degenerative 
osteoarthritis in the medial tibiotalar compartment.

March 2006 VA outpatient examination showed left ankle bony 
exostosis and osteoarthritis.  

On May 2007 VA examination, the physician reviewed the claims 
folder and noted that the service medical records did not show a 
right ankle problem, and did show the veteran's complaints of 
intermittent left ankle pain beginning in basic training, with X-
ray evidence and a diagnosis of an old avulsion injury.  With 
respect to skin conditions, the doctor noted a 1997 diagnosis of 
probable folliculitis, and cystic acne that began prior to 
service and reportedly worsened during service.  Current 
examination of both ankles was completely normal.  Examination of 
the skin showed pustules consistent with both folliculitis and 
acne.  Based on the distribution of the lesions, the examiner 
opined that they were most likely folliculitis rather than acne.  
There was no neck rash.  The assessments were no findings of a 
lower extremity condition, injuries resolved with no residuals; 
and folliculitis that began in military service.

Bilateral ankle pain was noted on December 2007 and March 2008 VA 
outpatient examinations.  

September 2008 VA examination showed painless range of ankle 
motion bilaterally.  Examination of the skin showed no dry skin 
or rashes.  The assessments were left ankle degenerative joint 
disease, and no finding of a skin condition on current 
examination. 

No skin rashes were found on December 2008 VA outpatient 
examination.      
  
On November 2009 VA examination, the physician reviewed the 
claims folder, and service medical records showing left ankle 
pain in basic training in May 1990, with X-ray evidence of an old 
avulsion fracture versus accessory bone (ossicle), and a 
diagnosis of overuse with left ankle strain versus old avulsion 
fracture versus accessory bone.  July 1995 examination showed 
normal skin.  Current bilateral ankle X-rays were negative for 
acute fracture, dislocation, or subluxation.  Current examination 
showed no evidence of cystic acne or residuals, and the skin of 
the neck was normal.  The assessments were normal right ankle 
with no findings on examination or X-ray to support any 
anatomical diagnosis, and normal skin, with no evidence of any 
skin condition.  

With respect to the left ankle, the doctor noted that the Veteran 
was noted to have an old avulsion fracture within 3 weeks of 
entering active military service.  As it typically takes at least 
6 weeks or more for an acute fracture to heal, the physician 
opined that it was more likely than not that the left ankle 
avulsion fracture pre-existed military service.  This was 
initially asymptomatic per the documented history, and the 
Veteran gave a 10-day history of symptoms.  It was noted that he 
had a left ankle overuse strain (versus avulsion fracture).  He 
currently had left ankle degenerative osteoarthritis, which the 
examiner opined was causing all of his symptoms.  Given the lack 
of significant trauma by history and review of the records, the 
doctor stated that there was no incident of military service to 
predispose the Veteran to left ankle degenerative disease.  
Therefore, the physician opined that left ankle degenerative 
osteoarthritis was not at least as likely as not the same 
condition for which the Veteran was treated in service, nor was 
it caused or aggravated by service.       
  
Having reviewed the complete record, the Board finds that the 
persuasive, competent medical evidence establishes that the 
veteran's left ankle avulsion fracture existed prior to military 
service and was not aggravated thereby; that left ankle 
degenerative osteoarthritis was first manifested more than 1 year 
post service; and that there is no relationship between the post-
service left ankle arthritis and military service or any incident 
thereof.  In reaching this determination, the Board accords great 
probative value to the November 2009 VA physician's opinions 
cited above.  Those opinions were arrived at after a thorough and 
comprehensive review of the claims folder containing the service 
medical records, post-service VA medical records including 
December 2005 left ankle X-rays showing initial findings of 
degenerative osteoarthritis, and the veteran's actual medical 
history; and current examination of the Veteran.  The Board thus 
finds the clinical observations and opinions of the 2009 VA 
physician to be dispositive of the question of service connection 
for a left ankle disability, and that these uncontradicted 
medical observations and opinions militate against the claim.  In 
this regard, the Board notes that the Veteran has submitted no 
medical opinions to the contrary.  
  
With respect to the findings and medical notations of acne and 
right ankle pain, the Board notes that Congress has specifically 
limited entitlement to service connection for disease or injury 
to cases where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  Where, as here, the competent evidence 
consisting of numerous post-service medical records does not show 
the current existence of a right ankle disability or acne for 
which service connection is sought (and hence, no evidence of a 
nexus between any such disability and service), there can be no 
valid claim for service connection.  See Gilpin v. West,  155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Although the Veteran complained of right ankle pain in service in 
May 1990, no disability was clinically found on examination at 
any time in service.  Post service, the April 1997 examining VA 
physician attributed the veteran's aching of multiple joints 
including the right ankle to his service-connected demyelinating 
peripheral neuropathy.  The September 1997 VA examiner found no 
evidence of acute or chronic right ankle disability on 
examination.  The May 2007 examining VA physician noted that the 
service medical records did not show a right ankle problem, and 
that there were no findings of a current lower extremity 
condition.  The November 2009 examining VA physician found a 
normal right ankle with no findings on examination or X-ray to 
support any anatomical diagnosis.  In the absence of current 
medical evidence of a right ankle disability, the Board finds 
that service connection is not warranted. 

With respect to the veteran's skin, the service medical records 
are completely negative for findings of acne.  Papular urticaria 
was found in service, and the Veteran is service connected for 
that skin disability.  Post-service medical records first showed 
acne in November 1997, some 10 months following separation from 
service, with subsequent findings of acne from 2002 to 2004.  
However, the May 2007 examining VA physician considered the 
question of whether the Veteran had acne or folliculitis, and 
opined that the veteran's lesions were most likely folliculitis 
rather than acne, and the Board notes that the Veteran is service 
connected for folliculitis.  The most recent November 2009 VA 
examination showed no evidence of cystic acne or residuals 
thereof, and the assessment was normal skin.  In the absence of 
current medical evidence of acne, the Board finds that service 
connection is not warranted. 

In addition to the medical evidence, the Board has considered the 
veteran's assertions and testimony; however, such does not 
provide a reliable basis for allowance of the claims for service 
connection for acne or any ankle disability.  While the Veteran 
may believe that he currently has acne and right and left ankle 
disabilities that are related to his military service, the most 
persuasive, competent medical evidence, noted above, weighs 
against such conclusions.  The Board emphasizes that the 
appellant is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layman without the appropriate medical 
training or expertise, the appellant simply is not competent to 
render an opinion on such medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

For all the foregoing reasons, the Board finds that the claims 
for service connection for acne and for left and right ankle 
disabilities must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for acne is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


